August Dear Fellow Shareholders: As you know, Winland entered the second quarter with the overhang of sharply reduced sales from the first quarter and the lingering effect of the phase out of two customer relationships, initiated in 2007. This persisted in the second quarter, with lower sales caused by a continued reduction in demand from two of our three largest customers. We continued to be challenged to further diversify our customer base and the OEM market segments we serve. We believe the downward trend in sales is primarily due to market sector weakness for certain Winland customers as well as normal business fluctuations, customer inventory rebalancing, product lifecycles and long EMS sales cycles. Industry data supports this conclusion, and shows continued resilience among domestic EMS providers through the quarter ending June 30, 2008. You will remember that, during the first quarter this year, we launched multiple, aggressive change initiatives in manufacturing, operations, materials, program management and information systems. We changed departmental structure, reporting and leadership. We picked new leaders both from within Winland and from highly skilled people outside our company. During the second quarter, we took this realignment of operations to the next level with the promotion and expanded responsibilities of our newly appointed Vice President of Operations and Supply Chain. At the same time, we made our first hire of a senior program manager under the newly defined program management role. This individual brings Winland more than 15 years of experience with top performing EMS providers. Some initiatives will be completed near the end of 2008, including advancements in manufacturing engineering practices and the establishment of formal Lean/Six Sigma training and implementation. We believe that when finally completed, the benefits of all current operational initiatives will be sustainable as the Company continues to build EMS industry world-class operations and business practices. We believe the operational improvements taking place will begin to favorably impact financial performance in the third and fourth quarter. Improvement should occur primarily from reduced negative variances for labor and materials. We expect that secondary benefits of these operational change initiatives will be improved on-time delivery, quality and customer retention. Within the past week, we extended an offer of employment to a candidate for our Executive Sales Leader. That position was vacated in June by the resignation of our Senior Vice President of Sales and Marketing. This candidate has 25 years experience in sales and sales leadership for mid and top-Tier EMS providers. He is enthusiastic about the direction Winland is going, as well as the opportunities that exist for companies our size. Revenues for the second quarter were $6.9 million, a decrease of 15.2 percent compared to the $8.1 million reported for the second quarter of fiscal 2007.Net sales of electronic controls and final assemblies for original equipment manufacture (OEM) customers including Engineering design services were $6 million down $1.3 million compared to 2007.Net sales of the Company’s proprietary products, primarily for the security/ industrial markets, were $900,000, up $105,000 compared to a year ago. Gross profit for the second quarter was $672,000, or 9.8 percent of sales, up from the $607,000 or 7.5 percent of sales for the second quarter last year. Increased gross profit was primarily due to reductions in warranty and obsolete inventory expenses partially offset by under utilization of fixed costs resulting from the reduction in sales for the quarter. Total operating expenses were $1.3 million in the second quarter consistent with the second quarter last year. Winland reported a loss from operations of $617,000 compared to a loss from operations of $691,000 for the second quarter last year. The Company reported a net loss of $765,000, or $0.21 per basic and fully diluted share (based on 3.6 million basic and fully diluted shares), compared to a net loss of $491,000, or $0.14 per basic and fully diluted share (based on 3.6 million basic and fully diluted shares) for the second quarter last year. As of June 30, 2008, our OEM customers have given us purchase orders with an aggregate value of $15.1 million for delivery during the remainder of 2008 and early 2009.
